FILED
                           NOT FOR PUBLICATION
                                                                           MAR 11 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


WILLIAM THOMAS MYERS,                            No. 13-56864

              Plaintiff - Appellant,             D.C. No. 3:08-cv-01810-WMC

 v.
                                                 MEMORANDUM*
LARRY SMALLS, Warden; JAMES
TILTON, Director of the CA Department
of Corrections; ARNOLD
SCHWARZENEGGER; C.
ROBERTSON, Chief Dental Officer;
MATTHEW CATE, Secretary of CDCR,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Southern District of California
                William McCurine, Jr., Magistrate Judge, Presiding

                           Submitted February 3, 2016**
                              Pasadena, California

Before: PREGERSON, WARDLAW, and HURWITZ, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         California state prisoner William Myers appeals pro se the district court’s

adverse grant of summary judgment in his 42 U.S.C. § 1983 action against prison

and government officials for providing inadequate dental care. We have

jurisdiction under 28 U.S.C. § 1291 and affirm.

         1.   The district court properly granted summary judgment because Myers

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his dental problems. Defendants Cate and Smalls were

not employed by the California Department of Corrections and Rehabilitation

during Myers’s injury. Myers also did not provide any evidence to dispute the

showing by Governor Schwarzenegger and Director Tilton that they acted

reasonably, by complying with a stipulation in the Perez v. Tilton litigation

concerning dental care. See Farmer v. Brennan, 511 U.S. 825, 847 (1994)

(defining deliberate indifference as the conscious disregard of a known risk,

meaning the defendant must have failed to take reasonable measures to abate that

risk).

         2.   The district court did not abuse its discretion in denying Myers’s

petition for writ of habeas corpus ad testificandum, finding that his presence was

not necessary or beneficial. See Wiggins v. Cnty. of Alameda, 717 F.2d 466, 468




                                            2
n.1 (9th Cir. 1983) (per curiam) (laying out factors to consider in weighing a

petition for writ of habeas corpus ad testificandum).

      3.      The district court did not abuse its discretion in dismissing defendant

Robertson, who, despite several bona fide efforts, could not be located. See Fed.

R. Civ. P. 4(m) (providing the time period after filing the complaint in which a

plaintiff must effect service of process); Walker v. Sumner, 14 F.3d 1415, 1422

(9th Cir. 1994) (holding that incarcerated pro se plaintiff proceeding in forma

pauperis must provide the marshal with sufficient information necessary for

service), abrogated in part on other grounds by Sandin v. Conner, 515 U.S. 472

(1995).

      4.      The district court did not err in denying Myers’s request for sanctions

against the U.S. Marshals Service. There was no evidence that the Marshals failed

to use all proper means to diligently effect service of process. See 42 U.S.C.

§ 1990 (providing that every marshal is liable for a $1,000 fine for such a

violation).

      5.      The district court did not abuse its discretion in partially denying

Myers’s request for judicial notice of a case Myers never cited and which did not

support his argument. Cf. Ritter v. Hughes Aircraft Co., 58 F.3d 454, 458 (9th Cir.

1995).


                                           3
AFFIRMED.




            4